Case 1:19-cv-00426-LO-IDD Document 6-2 Filed 05/16/19 Page 1 of 3 PagelD# 55

EXHIBIT B CORRESPONDENCE
A subpoena should not be necessary for you to produce court documents that do not belong to
you and went from my lawful custody to you.

However since you misrepresented that you notified the court about the erroneous delivery to
you and again yesterday admitted continuing possession of the summons and now refuse to
cooperate to resolve this matter, I will update the court accordingly.

E. Ogebe

On May 16, 2019, at 11:01 AM, SOPInquiries <SOPInquiries@wolterskluwer.com> wrote:
Sir,

As previously stated we no longer have the original summons for this service as the service is
older than 30 days. Any further inquiry regarding this matter would require a subpoena of our
business records to determine our business records or our business practices. CT will comply
with all subpoena requests as required by law.

SOP

From: justiceforjos@gmail.com <justiceforjos@gmail.com>
Sent: Thursday, May 16, 2019 9:15 AM
To: SOPInquiries <SOPInquiries@wolterskluwer.com>

Ce: emmanuelogebeesq@aol.com

Subject: Request for whereabouts of Summons re 1:19¢v426

Kindly explain what you did with the original summons.

This is important because I have already put the court on notice about your rejection letter that
claimed to have been copied to them.

The court clerk has denied receipt of any notice from your office. Upon inquiry at your office
yesterday, your staff admitted that no notice was indeed sent to the court.

In addition, your staff informed me yesterday that she had the summons but would not release it
because your name was on it but your name isn’t on it.

Accordingly if your staff again misled us as to the whereabouts of the summons, kindly state
what happened to it so we may clear this up with the court ASAP.

E, Ogebe
Case 1:19-cv-00426-LO-IDD Document 6-2 Filed 05/16/19 Page 2 of 3 PagelD# 56

On May 16, 2019, at 10:05 AM, SOPInquiries <SOPInquiries@wolterskluwer.com> wrote:

Good Morning Mr. Ocebee,

Due to the age of this service we no longer have the original documents in our office. This
request is something we cannot accommodate.

SOP

From: justiceforjos@gmail.com <justiceforjos@gmail.com>
Sent: Thursday, May 16, 2019 8:59 AM

To: SOPInquiries SOPInquiries@wolterskluwer.com

Subject: Re: Corrected: Request for return of Summons re 1:19¢v426

Kindly overnight the original summons to my address or advise me where J can pick them up
immediately.

This is an active summons for service and there are court deadlines to be met.
Sincerely,

E. Ogebe

On May 16, 2019, at 9:50 AM, SOPInquiries <SOPInquiries@wolterskluwer.com> wrote:
Hi Emmanuel,

Attached is a copy of the documents that you served. Please let me know if you need anything further.
Thank you,

SOP Inquiries

<image001.jpg>

From: Emmanuel Ogebe <Emmanuelogebeesq@aol.com>
Sent: Wednesday, May 15, 2019 7:13 PM

To: SOPInquiries <SOPInquiries@wolterskluwer.com>
Ce: justiceforjos@gmail.com

Subject: Corrected: Request for return of Summons re 1:19¢cv426

This is a follow up to my email of yesterday. I visited your DC office today to retrieve the
summons in the above referenced case. Your staff admitted that they never sent it back to the
Case 1:19-cv-00426-LO-IDD Document 6-2 Filed 05/16/19 Page 3 of 3 PagelD# 57

court nor did they copy the court in the rejection letter as claimed in the notice I received (see
below.)

<image002.jpg>

Furthermore your staff refused to return the summons back to me claiming it is addressed to you.
For the avoidance of all doubt, the summons was not addressed to your company. The proper
registered agent has been identified and needs to be served accordingly. Kindly return the
summons immediately.

Below is the complaint which does not list you as a party.

Thanks,

Emmanuel Ogebe

I refer to your rejection letter dated April 12, 2019 regarding your representation of Dow Jones
& Company and copied to the District Court.

I have inquired in the court and they have neither received your said rejection letter or the
summons (see attached.)

Kindly advise on the whereabouts of the complaint so it may be retrieved.

Emmanuel Ogebe
